      Case 2:19-cv-00395-SAB      ECF No. 63   filed 09/18/20   PageID.271 Page 1 of 2



 1
                                                                          FILED IN THE

 2                                                                    U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON


 3                                                               Sep 18, 2020
 4                                                                   SEAN F. MCAVOY, CLERK



 5
 6                            UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9 NICOLAS CHRISTOPHER BOYD, a.k.a.
10 Nicholas Michael Brinkley,                      NO. 2:19-CV-00395-SAB
11               Plaintiff,
12               v.
13 CORRECTIONS OFFICER IRWIN,                      ORDER DENYING MOTIONS
14 CORRECTIONS OFFICER LESLIE, and                 FOR RECONSIDERATION
15 CORRECTIONS OFFICER VILLAREAL,
16               Defendants.
17
18        On August 27, 2020, the Court entered an Order denying a number of
19 pending motions that were filed by Plaintiff. ECF No 57. Plaintiff then filed two
20 more documents seemingly seeking the same relief that he sought in those motions.
21 ECF Nos. 58, 59. For example, with his latest filings Plaintiff asks for appointment
22 of counsel and is seeking a restraining order and change of venue. The Court
23 addressed these same requests in its Order denying his motions. Because of this,
24 the Court will construe the most recent filings as motions for reconsideration.
25 Plaintiff is a prisoner who is representing himself in this matter
26        Motions for reconsideration are generally disfavored. Kona Enterprises, Inc.
27 v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000). A motion for
28 reconsideration is not appropriate if used to revisit issues already addressed by the

      ORDER DENYING MOTIONS FOR RECONSIDERATION ~ 1
      Case 2:19-cv-00395-SAB      ECF No. 63     filed 09/18/20   PageID.272 Page 2 of 2



 1 Court or to advance new arguments that could have been raised in prior briefing.
 2 American Ironworks & Erectors, Inc. v. N. Am. Const. Corp., 248 F.3d 892, 898-
 3 99 (9th Cir. 2001). Instead, a motion for reconsideration should be granted, “absent
 4 highly unusual circumstances,” only if the court is: (1) presented with new
 5 evidence; (2) committed clear error; or (3) if there is an intervening change in the
 6 controlling law. Kona Enterprises, 229 F.3d at 890. Whether or not to grant
 7 reconsideration is committed to the sound discretion of the court.” Navajo Nation
 8 v. Confederated Tribes and Bands of the Yakama Indian Nation, 331 F.3d 1041,
 9 1046 (9th Cir. 2003).
10        Plaintiff has not shown the Court committed clear error. Contrary to his
11 belief, Plaintiff is not entitled to assistance of counsel in bringing this civil action.
12 This Court declines to order that Plaintiff be moved from Grant County jail or
13 enter a restraining order against the three officer Defendants for the reasons stated
14 in the prior order.
15        Accordingly, IT IS HEREBY ORDERED:
16        1. Plaintiff’s Motions for Reconsideration, ECF Nos 58, 59, are DENIED.
17        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
18 this Order and to provide copies to counsel and Plaintiff.
19        DATED this 18th day of September 2020.
20
21
22
23
24
25                                        Stanley A. Bastian
26                                Chief United States District Judge
27
28

      ORDER DENYING MOTIONS FOR RECONSIDERATION ~ 2
